Citation Nr: 0734273	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  01-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
bronchial asthma, currently evaluated as 60 percent 
disabling.

2.  Entitlement to total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the benefits sought on 
appeal.

In his July 2007 motion to reschedule a hearing, the veteran 
indicates that he would like an opportunity to acquire a new 
representative.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received by the Board on July 31, 2007, the 
veteran requested that he be rescheduled for a hearing before 
the Board of Veterans' Appeals.  The Board previously 
remanded the case in January 2007 for the RO to schedule a 
Travel Board hearing.  The RO notified the veteran by a 
letter dated May 1, 2007 of his hearing scheduled for June 7, 
2007; however, he failed to report for that hearing.  

The veteran stated in his July 2007 letter that he had been 
staying with friends in New England and returned home for 
scheduled medical appointments to learn of the already past 
hearing date.  He noted he had left telephone numbers where 
he could be contacted while in New England.  The 
representative indicated that as the veteran did not learn of 
the June 2007 hearing date until July 2007, a motion for a 
new hearing date could not be filed within the 15 day period.  
It was noted that the veteran did; however, file his request 
for a rescheduled Travel Board hearing immediately upon 
learning of the already past hearing date.  

The Board acknowledges that the motion for a new hearing was 
not timely filed, pursuant to 38 C.F.R. § 20.704(d).  
Nonetheless, the veteran has shown good cause both for his 
failure to appear for the hearing scheduled in June 2007 and 
for his failure to file a timely motion to reschedule the 
hearing.  He apparently was away from his home for an 
extended period of time if he did not receive the May 1, 2007 
letter before he left and sent the motion to reschedule the 
hearing, received on July 31, 2007, immediately upon his 
return.  Now that the veteran is aware that this hearing is 
to be rescheduled, he should make arrangements to receive 
mail from VA if he is going to be away from his address for 
more than a few weeks, to avoid missing his rescheduled 
hearing.  

Good cause having been shown, the motion to reschedule the 
hearing is granted and the appeal is remanded to afford the 
veteran the opportunity to appear at such a Board hearing.  
The case is REMANDED for the following action:

Reschedule the appellant for a Travel 
Board hearing before a traveling Veterans 
Law Judge sitting at the RO, following 
the usual procedures under 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2007) and 
38 C.F.R. §§ 20.705, 20.707 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



